Citation Nr: 0111060	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-05 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The service department has certified that the appellant was 
in a beleaguered status from December 8, 1941, to May 6, 
1942, was missing from May 7, 1942, to May 9, 1942, was a 
prisoner of war of the Japanese government from May 10, 1942, 
to January 21, 1943, was in a no-casualty status from January 
22, 1943, to April 12, 1945, and had regular Philippine Army 
service from April 13, 1945, to June 30 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
appellant's claim for dependency and indemnity compensation 
(DIC) based on service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The veteran was a prisoner of war of the Japanese 
Government during World War II.

2.  At the time of the veteran's death, the veteran was not 
service connected for any disabilities.

3.  The veteran's death in October 1987 was due to cirrhosis 
of the liver, hepatitis, Koch's pulmonary, and bleeding 
peptic ulcer.

4.  Cirrhosis of the liver, hepatitis, Koch's pulmonary, and 
bleeding peptic ulcer were manifested many years after 
service and are unrelated to service. 

5.  A medical statement confirms that the etiology of the 
veteran's bleeding peptic ulcer was due to non-steroid drugs 
taken for his arthritis.



CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated during the 
veteran's period of military service.  38 U.S.C.A. § 1110 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303 
(2000).

2.  Tuberculosis was not incurred in or aggravated during 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303(b), 3.307, 
3.309 (2000).

3.  Cirrhosis of the liver was not incurred in or aggravated 
during service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303(b), 3.307, 
3.309 (2000).

4.  Peptic ulcer disease was not incurred in or aggravated 
during service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303(b), 3.307, 
3.309 (2000).

5.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are completely negative for any 
reference to either hepatitis, peptic ulcer disease, 
tuberculosis, or liver disease, including cirrhosis of the 
liver.

A private medical certificate, dated July 1970, includes a 
diagnosis of pulmonary tuberculosis, moderately advanced, 
left, active.

In March 1987, the veteran was provided a VA prisoner of war 
(POW) protocol examination.  There was no finding regarding 
an ulcer on that examination.

In November 1987, and in May 1991, the appellant submitted a 
certification of registration of death of the veteran.  These 
documents show that the veteran died on October [redacted], 1987, and 
that the cause of his death was hepatitis, Koch's pulmonary, 
and cirrhosis of the liver. 

In an August 1998 letter, the appellant submitted a claim for 
Dependency and Indemnity Compensation (DIC) benefits based on 
service connection for the cause of the veteran's death.  In 
a February 1999 letter, the RO wrote the appellant indicating 
that the veteran had never been granted service connection 
for any condition.  Included with this letter was a list of 
disorders which, because of the veteran's POW status, would 
be entitled to service connection if shown to be the cause of 
his death.

In an April 1999 response to the RO's letter, the appellant 
submitted a certification from a hospital in the Philippines, 
indicating that the veteran was admitted in February 1968, 
and discharged February 1969, with a diagnosis of 
tuberculosis of the lung, moderately active.  The hospital 
further indicated that the clinical records of the veteran 
were unavailable, having been destroyed by "natural/physical 
calamities."  Two discharge summaries show that the veteran 
was hospitalized from August 1978 to September 1978, and from 
June 1981 to July 1981, both times for treatment for 
tuberculosis.  In addition, another certification of 
registration of death was also submitted.  This certificate 
shows the same date of death as the previous certificates; 
however, the cause of death is listed as "BLEEDING PEPTIC 
ULCER."

In a medical statement, dated March 1999, E. Aquino, MD, 
indicated that he had examined and treated the veteran for 
blood in his stool.  According to Dr. Aquino, the diagnosis 
was of a bleeding peptic ulcer, in which the etiology was 
bleeding due to non-steroid drugs given to the veteran for 
his arthritis.

In July 1999, the RO wrote directly to the Municipal Civil 
Registrar to resolve the apparent conflict between the two 
submitted registration certificates.  The RO asked that the 
exact cause(s) of death be included in the certification.  
There was no response to this request for additional 
information.  

In September 1999, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  
With her December 1999 notice of disagreement, the appellant 
submitted a signed certification from several lay persons who 
stated that they knew the veteran, and that the cause of his 
death was bleeding peptic ulcer.  Also received was a medical 
certificate from a physician at a private hospital, 
indicating that the veteran had been treated from September 
1986 until March 1987 due to recurrent episodes of bleeding 
peptic ulcer, as well as other causes.

As no response had been received from the Local Civil 
Registrar's Office, a field examination was requested to 
check directly with the office and verify the death 
certificate in their files, as well as the basis for 
certifying the death as listed.  The veteran's widow, friends 
and relatives were to be interviewed as regards the state of 
the veteran's health prior to death.  

A report of field examination, dated May 2000, was prepared 
and showed the results of witness interviews, and a 
deposition of the appellant.  The appellant stated that the 
veteran received treatment from the Asuncion Clinic six 
months prior to his death and was diagnosed with bleeding 
peptic ulcer.  She further stated that it was one of her 
daughters who provided the Medical Health Officer the 
information regarding the causes of the death of the veteran 
without knowing herself the real cause of death.  She stated 
that another daughter submitted the second version of the 
death certificate after having obtained this from the Local 
Civil Registrar.  A record search at the Local Civil 
Registrar disclosed that the cause of death of the veteran 
was bleeding peptic ulcer.

A clinical record submitted from the physician who the 
appellant indicated was the last physician to treat the 
veteran approximately six months prior to his death shows 
treatment in September 1986, for epigastric pain.


Applicable Law

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2000).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2000).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) 
(2000).

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disabilities that caused the veteran's death, that is, 
cirrhosis of the liver, hepatitis, Koch's pulmonary, and 
bleeding peptic ulcer, may be service-connected.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§  3.303, 3.304, 3.305 (2000).  Cirrhosis of the 
liver and peptic ulcer disease may be presumed to have been 
incurred during active military service if manifest to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309(a) (2000). 

Tuberculosis may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within three years from termination of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2000).  Evidence of activity on comparative study of X-ray 
films showing pulmonary tuberculosis within the 3-year 
presumptive period provided by § 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. § 3.371(a) (2000).  Diagnosis of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation or treatment will not be accepted to 
show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
X-ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. 3.374(d) (2000).

Peptic ulcer disease is also presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent at any time following active service if the 
veteran is a former POW, and was interned or detained for not 
less than 30 days.  38 U.S.C.A. §§ 1101, 1110, 1112; 
38 C.F.R. §§ 3.307, 3.309(c) (2000). 

The above presumptions are rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 
1991); 38 C.F.R. 3.307, 3.309. 


Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and his representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed.Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The VA has met its duty to assist the appellant in the 
development of her claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, VCAA).  By virtue of the Statement of the Case 
and the Supplemental Statement of the Case, the appellant was 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate her claim.  In a February 
1999 letter, she was specifically notified of the evidence 
that VA would obtain, and the evidence that she was expected 
to provide in support of her claim.  Moreover, the RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  Indeed, it appears that all 
evidence identified by the appellant has been obtained and 
associated with the claims.  Specifically, the RO received 
medical records of the veteran's treatment prior to his 
death, and afforded the appellant a field examination to 
obtain all the relevant evidence regarding her claim.  
Further, the veteran's service medical records were obtained 
and associated with the claims folder, and such records 
appear to be intact.

Thus, the Board is satisfied that all facts pertinent to the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death have been properly 
developed.  In making this determination, the Board is 
mindful that this claim was denied by the RO as not well 
grounded.  However, after examining the record, the Board 
finds that no further assistance to the appellant is 
required, because, as will be explained below, there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See VCAA, §§ 3-4 (to be codified 
as amended at 38 U.S.C. §§ 5103, 5103, 5107).


Analysis

The appellant contends that the veteran died as a result of a 
bleeding peptic ulcer, which was caused by his active 
service, and more specifically was incurred as a result of 
his imprisonment by the Japanese during World War II from May 
1942 to January 1943.

Looking at the first death certificate submitted by the 
appellant and received at the RO in 1991, the immediate cause 
of death is listed as cirrhosis of the liver; the antecedent 
cause is listed as hepatitis; and Koch's pulmonary, which is 
another term for tuberculosis, is listed as the underlying 
cause.  There is no evidence of either cirrhosis of the liver 
or hepatitis either during service or within the applicable 
presumptive period.  As such, these may not be considered 
service connected conditions.  As for the tuberculosis, this 
disorder was shown in the medical records to have been first 
clinically diagnosed in 1970, many years following the 
veteran's active service.  Although the appellant submitted a 
certification from a hospital in the Philippines indicating 
that the veteran was admitted in February 1968 and discharged 
February 1969 with a diagnosis of tuberculosis of the lung, 
moderately active, this diagnosis does not fall within the 
three year presumptive period for diseases diagnosed after 
service, nor is it confirmed by clinical records showing X-
ray evidence of tuberculosis as required by 38 C.F.R. 
3.374(d).  In this regard, the Board notes that the hospital 
indicated that the clinical records of the veteran were 
unavailable, having been destroyed by "natural/physical 
calamities."  However, even if available, this disorder 
could still not be presumed incurred in service falling 
outside the three year postservice presumptive period 
specified by 38 C.F.R. §§ 3.307(a)(3).  Therefore, service 
connection for tuberculosis may not be granted as the cause 
of the veteran's death.

The focus of the appellant's argument is that the veteran 
died of a bleeding peptic ulcer, as a result of his time 
spent as a POW during World War II.  In support of this 
argument, she has submitted a document from the local Office 
of the Municipal Civil Registrar certifying that the 
registration of the veteran's death was due to a "BLEEDING 
PEPTIC ULCER", as well as a medical statement indicating 
that the veteran was under treatment for a bleeding peptic 
ulcer just prior to his death.  Because the veteran was a 
POW, was detained for not less than 30 days, and peptic ulcer 
disease was manifest to a degree of 10 percent following his 
active service, the presumptive provisions of §§ 3.307, 
3.309, are for application in this case, and thus the veteran 
may be presumed to have incurred peptic ulcer disease during 
his period of military service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309(c).  However, this presumption is 
rebuttable by competent affirmative evidence of an 
intercurrent cause for the peptic ulcer disease.  38 U.S.C.A. 
§  1113; 38 C.F.R. §§ 3.307(d).  The March 1999 medical 
statement, which confirms that the veteran had massive 
bleeding due to his intake of non-steroid drugs taken for 
arthritis, is competent affirmative evidence of an 
intercurrent cause of the bleeding ulcer.  Because this 
medical evidence shows that the veteran's peptic ulcer 
disease was not the result of his confinement as a POW during 
World War II, but resulted from medication unrelated to such 
confinement, the presumption of service incurrence is 
rebutted.  Id.  

Because of the inconsistencies between the documents 
purporting to show the causes of the veteran's death, there 
is good reason to question the validity of either of these 
documents.  However, as neither death certificate is 
inherently implausible based on the medical history of the 
veteran, the Board merely notes that neither provides a basis 
for a grant of service connection for the cause of the 
veteran's death, and the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  

In summary, the medical evidence of record, to include the 
service medical records, does not show that any of the 
ailments listed as the cause of the veteran's death were 
present during his period of military service, or that 
tuberculosis and cirrhosis of the liver were manifested 
within the requisite presumptive periods.  Moreover, as 
confirmed by competent medical evidence, the veteran's fatal 
bleeding peptic ulcer is etiologically related to a post-
service intercurrent cause; and, as such, this medical 
evidence supports the conclusion the veteran's peptic ulcer 
disease was not incurred in service.  Therefore, given the 
particular facts of this case, as well as the RO having 
complied with the necessary obligation to notify and assist 
the appellant, as mentioned above, the Board finds that there 
is no reasonable possibility that any further assistance 
would aid in substantiating the appellant's claim.  VCAA, 
§ 3(a) (to be codified at 38 U.S.C. § 5103A).  Accordingly, 
the Board does not find that the claim of entitlement to 
service connection for the cause of the veteran's death needs 
to be remanded.



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 


